DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 7/16/21 as being acknowledged and entered.  By this amendment claims 1-20 are pending and claims 16-20 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al. (US Patent 10,068,963).
Claim 1:  Chiang teaches a transistor device comprising (Fig. 2): a layer (108) comprising germanium disposed over a substrate (100); a buffer layer (104) disposed between the layer comprising germanium and the substrate, wherein the buffer layer 
Claim 3:  Chiang teaches the substrate (100) comprises silicon (Col 3 lines 41-50).  
Claim 7:  Chiang teaches (Col. 4 lines 60-64) the transistor device comprises a p-type transistor device.  
Claim 8:  Chiang teaches a transistor device comprising (Fig. 2): a layer comprising germanium (108) disposed over a substrate (100); a buffer layer (106) disposed between the layer comprising germanium and the substrate, wherein the buffer layer comprises silicon germanium; and a seed layer (102,104) disposed between the buffer layer and the substrate, wherein the seed layer comprises germanium having a thickness greater than a critical thickness (Col. 4 lines 28-45), wherein the seed layer comprises germanium wherein the seed layer, the buffer layer, and the layer comprising germanium are within a trench in an insulation layer (115), wherein an interface between the buffer layer and the layer comprising germanium is 
Claim 10:  Chiang teaches the substrate (100) comprises silicon (Col 3 lines 41-50).  
Claim 15:  Chiang teaches (Col. 4 lines 60-64) the 3App. No. 16/303,125Examiner: Salerno, Sarah KateDocket No. P97136PCT-USArt Unit: 2814transistor device comprises a p-type transistor device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US Patent 10,068,963), as applied to claims 1 and 8 above, and further in view of Loo et al. (US PGPub 2016/0027779.
Regarding claim 2, as described above, Chiang substantially read on the invention as claimed, except Chiang does not teach the buffer layer is tensile strained.  Loo teaches the buffer layer is tensile strained [0064] to increase carrier mobility in pMOS devices [0005].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the strain of the buffer layer 
Claim 4:  Loo teaches the seed layer comprises a thickness such that the germanium is fully relaxed [0042, 0064].  
Claim 5:  Loo teaches the silicon germanium of the buffer layer (3) comprises a similar lattice constant as a lattice constant of the germanium of the seed layer (7) [0064].  
Claim 6:  Loo teaches the silicon germanium of the buffer layer (3) comprises a similar lattice constant as a lattice constant of the layer (4) comprising germanium [0068].  
Claim 9:  Loo teaches the buffer layer is tensile strained [0064].  
Claim 11:  Loo teaches the buffer layer comprises a thickness that confines any defects due to a lattice mismatch of the seed layer and the substrate [0052].  
Claim 12:  Loo teaches the buffer layer comprises a defect-free surface at an interface with the channel [0057-0058].  
Claim 13:  Loo teaches the silicon germanium of the buffer layer comprises a similar lattice constant as a lattice constant of the germanium of the seed layer [0064].  
Claim 14:  Loo teaches the silicon germanium of the buffer layer comprises a similar lattice constant as a lattice contact of the layer comprising germanium [0068].  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Primary Examiner, Art Unit 2814